department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita b01 tl-n-5005-00 uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel income_tax accounting cc ita subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend parent sub sub sub sub a b c d e f g h j k year year year issue sec_1 whether a portion of the interest_expense incurred by parent was incurred to purchase or carry tax-exempt securities under sec_265 where the purpose of the loan was to provide its insurance subsidiary whose business involved the holding of tax-exempt securities with additional capital whether sec_265 applies to disallow interest_expenses to the consolidated_group where parent incurs the debt and a subsidiary holds the tax-exempt securities conclusion sec_1 parent may deduct the interest_expense only if parent can substantiate that it needed additional capital for a valid business_purpose ie a purpose other than meeting ordinary and recurring business_expenses rather than to purchase or carry tax-exempt securities although regulations have not been issued under sec_7701 sec_265 can apply in appropriate situations including situations such as this where one member of a consolidated_group incurs or continues debt and another member acquires or holds tax- exempt obligations facts parent is the common parent of an affiliated_group that files consolidated_returns parent is a holding_company and through its subsidiaries operates a specialty insurance group the group’s two main lines of businesses are headed by one of parent’s subsidiary sub and reinsurance headed by another subsidiary sub this advice focuses on the relationship between parent and sub sub is a reinsurance company whose primary business is reinsurance of a of the lines of coverage underwritten by sub and reinsurance of accounts produced by independent sources such as ceding insurance_companies sub is a wholly owned subsidiary of parent sub in turn wholly owns sub sub wholly owns sub in year parent obtained a bank loan in the amount of dollar_figureb the loan was increased to dollar_figurec in year shortly after obtaining each loan parent made capital contributions to sub which in turn made small contributions to sub which contributed to sub at the end of year parent contributed a total amount of dollar_figured of which dollar_figuree went to sub and dollar_figuref went to sub during year and year parent claimed interest_expenses of dollar_figureg and dollar_figureh respectively in year and sub apparently held tax-exempt_bond portfolios in the amounts of dollar_figurej in cost and dollar_figurek respectively the tax-exempt assets exceeded more than two percent of the group’s and sub 2's total assets sub did not own tax-exempt securities the loan incurred by parent was not collateralized by the tax-exempt securities nor are the loan proceeds directly traceable to the acquisition of the tax- exempt assets the issue is whether parent’s interest_expense should be disallowed under sec_265 law and analysis issue one sec_163 generally allows a deduction for all interest_paid or accrued on indebtedness within the taxable_year sec_265 however disallows interest deductions on indebtedness incurred or continued to purchase or carry tax- exempt obligations the statute has been interpreted to disallow interest deductions based on the purpose of the borrowing the purpose for incurring or continuing indebtedness is determined based on all the facts and circumstances and may be established either by direct or indirect evidence see 60_tc_497 aff’d 503_f2d_102 6th cir section dollar_figure of revproc_72_18 1972_1_cb_740 direct evidence of a purpose to purchase tax-exempt obligations exists where the proceeds of indebtedness are used for and are directly traceable to the purchase of tax-exempt obligations sec_3 except in the case of dealers in tax-exempt obligations direct evidence of a purpose to carry tax-exempt obligations exists where tax- exempt obligations are used as collateral for indebtedness sec_3 in the absence of direct evidence sec_265 applies only if the totality of facts and circumstances support a reasonable inference that a purpose to purchase or carry tax-exempt obligations exists sec_3 the revenue_procedure provides for a de minimus exception when a taxpayer’s investment in tax-exempt obligations is insubstantial in such a situation the purpose to purchase or carry tax-exempt obligations will not ordinarily be inferred in the absence of direct evidence for a corporation that is not a dealer in tax-exempt obligations an investment in tax-exempt obligations is presumed insubstantial only if during the taxable_year the average amount of the tax-exempt obligations valued at their adjusted_basis does not exceed percent of the average total assets valued at their adjusted_basis held in the active_conduct of the trade_or_business sec_3 section dollar_figure of the revenue_procedure provides that in general the purpose to purchase or carry tax-exempt obligations will not be inferred with respect to indebtedness incurred or continued to provide funds for carrying on an active trade_or_business not involving the holding of tax-exempt obligations unless it is determined that the borrowing was in excess of business needs thus the prohibited purpose may be inferred where the borrowings exceed the reasonable needs of business or provide funds for portfolio investments further section dollar_figure provides that the purpose to carry tax-exempt obligations will be inferred unless rebutted by other evidence where the taxpayer could have reasonably foreseen sec_5 guidelines for dealers in tax-exempt obligations and section procedures of revproc_72_18 discuss additional circumstances in which interest incurred by dealers in tax-exempt obligations will be disallowed these circumstances will not be discussed here since the request for assistance does not indicate that parent or sub was a dealer in tax-exempt obligations when purchasing the tax-exempt assets that indebtedness probably would have to be incurred to meet future needs of the corporation of an ordinary recurrent nature section dollar_figure of revproc_72_18 as modified by revproc_87_53 1987_2_cb_669 provides that the required relationship ie the purpose to use borrowed funds to purchase or carry tax-exempt obligations will generally not be present when the taxpayer is unable to sell holdings of tax-exempt obligations acquired in the ordinary course of business in payment for services performed for or goods supplied to state or local governments here there is no direct evidence of the prohibited purpose further neither the insignificant exception of section dollar_figure or unable-to-sell exception of section dollar_figure apply to sub thus the determination of whether the prohibited purpose existed at the time of the loans depends on the totality of the circumstances this case as so far developed appears to be factually similar to letter_ruling where the taxpayer was a holding_company and was the parent company of an affiliated_group of insurance corporations the subsidiaries were approaching the limit of policies that they could issue based on their then-existing surplus levels accordingly the taxpayer issued long-term debentures and a portion of the proceeds were contributed to the capital of the subsidiaries to increase their surplus levels the ruling determined that the totality of the circumstances did not establish a sufficiently direct relationship between the borrowing and the investment in tax-exempt securities to justify disallowing the interest_expense similarly in letter_ruling the interest_expense of a loan was not disallowed where a capital_contribution was made to a subsidiary in order to raise a surplus the taxpayer was a holding_company that held all the outstanding_stock of two property and casualty insurance_companies the insurance_companies had to maintain certain surplus levels to prevent lower rating and or loss of the licenses necessary to conduct insurance in a given state neither the holding_company nor the subsidiaries used tax-exempt investments as security or collateral for any 2letter rulings may not be used or cited as precedent see sec_6110 the rulings cited herein are discussed merely for the purpose of analysis 3the ruling also determined that under separate_entity taxable_income computations prescribed by the consolidated_return_regulations sec_265 would not apply to match borrowing by one member of the consolidated_group to another member’s tax-exempt securities the ruling was issued before congress enacted sec_7701 borrowing the ruling determined that the debt was for a valid and vital business_purpose and not for the prohibited purpose under sec_265 here if sub can substantiate its contention than an increased surplus level was critical to its business and or state licensing needs sec_265 would not apply to disallow parent’s interest_expense_deduction issue two sec_53 of the deficit_reduction_act_of_1984 vol c b added sec_7701 to the internal_revenue_code under sec_7701 the secretary is authorized to prescribe such regulations as may be necessary or appropriate to prevent the avoidance of those code provisions that deal with the linking of borrowing to investment through the use of related_persons passthrough entities or other intermediaries no regulations have been promulgated on the basis of this authority but the conference_report states that congress intended this section to authorize regulations under sec_265 now sec_265 h_rep_no 98th cong 2d sess vol c b however congress did not intend this authority to be used to adopt regulations under sec_265 that would cause interest on borrowings by and affiliated company to be disallowed in any case where such interest would not be disallowed under present law if the operations of the corporations were carried on as separate divisions of a single corporation id therefore a deduction would not be disallowed merely because one corporation borrows in the ordinary course of business operations and an affiliated bank insurance_company or similar_business holds tax-exempt obligations see cong rec s4511 date colloquy between sen percy and sen dole the conference_report also indicates that the application of sec_265 to related parties is unclear nevertheless the conference_report states that n o inference is intended that any particular provision under present law or as amended by the conference agreement eg sec_265 by its own terms is not sec_7701 is effective for term loans made after date and demand loans outstanding on date and not repaid before date see section b of pl 100_stat_2085 applicable in the case of related parties pass-through entities or other intermediaries h_rep_no pincite in 105_tc_71 the taxpayer filed a motion for summary_judgment that sec_265 does not apply where a subsidiary borrows funds for use by its parent to acquire tax-exempt obligations because there was an issue of material fact the tax_court denied the motion nonetheless the court concluded there is nothing in sec_265 that as a matter of law renders the section inapplicable to a subsidiary’s borrowings of funds for a parent’s use the court concluded that the fact that regulations have not been issued under sec_7701 does not resolve the issue of whether the borrowing by one member_of_an_affiliated_group and the purchase of tax-exempt securities by another comes within sec_265 the facts in h enterprises were as follows in h enterprises international inc hei acquired a paper-products business waldorf for dollar_figure million using dollar_figure million borrowed from the general electric credit corporation gecc waldorf proved so successful that by it was appraised at dollar_figure million and the gecc debt had been reduced to under dollar_figure million that same year hei’s board adopted a plan of restructuring under which hei would form a subsidiary and contribute waldorf in exchange for the subsidiary’s stock afterwards the subsidiary would refinance the gecc indebtedness for a larger sum and use the excess_proceeds to make a distribution to hei in connection with the restructuring plan hei’s stockholders entered into a shareholder agreement requiring hei to be split into four divisions two of these divisions would be formed specifically to invest the anticipated distribution from the subsidiary as planned in mid- date the subsidiary’s board resolved to borrow additional money from gecc and declared a million dividend payable to hei in less than a week the subsidiary borrowed dollar_figure million and made a distribution to hei in satisfaction of the dividend this distribution included a dollar_figure million cash payment which came from the borrowed funds most of the cash payment dollar_figure million went into the two 5gcm i-077-86 date provides that sec_265 may be applied to related parties however in view of the enactment of sec_7701 and the conference_report statement that present law was unclear the gcm recommends limiting the application of sec_265 for years prior to the effective date of sec_7701 to situations where the proceeds of indebtedness are used for and are directly traceable to the purchase of tax-exempt obligations or where tax-exempt obligations are used as collateral for indebtedness see sections dollar_figure anddollar_figure of revproc_72_18 6all figures are approximate investment divisions and other than investment returns the divisions had no other significant source of funds by date the investment divisions began making investments and soon had percent of the funds in tax-exempt obligations for the tax years at issue - and they held an average of percent of their funds in tax-exempt obligations the tax court’s second opinion in the case wherein the court considered the facts of the case as well as the law was h enterprises international inc and subsidiaries v commissioner 75_tcm_1948 aff’d 183_f3d_907 8th cir there the court held that the subsidiary’s purpose for borrowing was in part the purchase of tax-exempt obligations the court held that the purpose to incur or continue indebtedness to purchase or carry tax-exempt obligations may be determined not only from the member’s conduct but also from the surrounding circumstances including the use of the borrowed proceeds by another group member the court further held that the restructuring plan and the shareholder agreement as well as hei’s investment of the borrowed proceeds in tax-exempt obligations directly evidenced that the dominant purpose for incurring the gecc debt was the purchase of tax-exempt obligations as a result the court held that sec_265 disallowed interest on the portion of that debt used directly to purchase tax-exempt obligations the court also stated however that in a less clear-cut case we would be substantially aided in reaching a decision by the regulations called for by sec_7701 t c m pincite thus in the absence of regulations under sec_7701 the tax_court may be reluctant to apply sec_265 to a member of a consolidated_group based on circumstantial evidence related to the conduct of another group member unless such circumstantial evidence is compelling case development hazards and other considerations substantiate its business purposes and needs as described above the group cannot avoid disallowance under sec_265 if the group fails to thoroughly after the factual development above if it is determined that the prohibited purpose exists the next issue is whether the disallowance can be applied to one member of the consolidated_group where another member holds the tax-exempt securities in h enterprises the tax_court indicates that in applying sec_265 to a member of a consolidated_group the member’s purpose for borrowing may be determined not only from the member’s conduct but also from the conduct of another group member the court’s memorandum opinion arguably also indicates that the purpose of borrowing could be established not only by directly tracing the proceeds of the borrowing to the second group member’s purchase of tax-exempt obligations but also by circumstantial evidence relevant to the conduct of the other group member although the opinions do not discuss what circumstantial evidence would be sufficient to establish that the purpose for borrowing was to purchase tax- exempt obligations certain language in the memorandum opinion suggests that the evidence would have to meet a high standard in order to establish such a purpose t c m pincite the request for advice does not discuss what circumstantial evidence exists in the instant case therefore it remains unclear whether this is an appropriate case for applying sec_265 to disallow part of parent’s interest_deduction please call if you have any further questions heather c maloy associate chief_counsel by clifford m harbourt senior technician reviewer branch income_tax accounting
